                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   CIVIL ACTION NO.:


  NATIONWIDE MUTUAL FIRE                            )
  INSURANCE COMPANY                                 )
                                                    )
                         Plaintiff,                 )
                                                    )
                    V.                              )
                                                                 COMPLAINT FOR
  SMOKY MOUNTAIN COUNTRY CLUB                       )        DECLARATORY JUDGMENT
  PROPERTY OWNERS ASSOCIATION,                      )
  INC., and SMCC CLUBHOUSE, LLC, a                  )
  North Carolina Limited Liability Company,         )
                                                    )
                         Defendants.                )



               Plaintiff Nationwide Mutual Fire Insurance Company ("Nationwide"), pursuant to

Rule 57 of the Federal Rules of Civil Procedure and 28 U.S.C. §2201 et seq., submits the

following Complaint for Declaratory Judgment, and alleges as follows:

                                          JURISDICTION

               1.         Nationwide is a corporation organized under the laws of the State of Ohio

with its principal place of business in Columbus, Ohio, and, with due authorization, is engaged in

the business of issuing insurance policies in the State of North Carolina where it operates out of

an office located in Raleigh, North Carolina.

               2.         Defendant Smoky Mountain Country Club Property Owners Association,

Inc. ("The Association") is a North Carolina nonprofit corporation formed pursuant to, and in

accordance with, the terms and provisions of, the Declaration, and in compliance with the North

Carolina Nonprofit Corporation Act, Chapter 55, North Carolina General Statutes, and the




            Case 5:19-cv-00180-FL Document 1 Filed 05/03/19 Page 1 of 7
Case 5:19-cv-00180-FL Document 1 Filed 05/03/19 Page 2 of 7
Case 5:19-cv-00180-FL Document 1 Filed 05/03/19 Page 3 of 7
Case 5:19-cv-00180-FL Document 1 Filed 05/03/19 Page 4 of 7
Case 5:19-cv-00180-FL Document 1 Filed 05/03/19 Page 5 of 7
Case 5:19-cv-00180-FL Document 1 Filed 05/03/19 Page 6 of 7
Case 5:19-cv-00180-FL Document 1 Filed 05/03/19 Page 7 of 7
